DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 03/18/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer was filed on 03/18/22.

Allowable Subject Matter
Claims 1, 5-11, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 when considered, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of limitations as recited in independent Claims 1 and 11.
The primary prior art of record, Vinna et al ( US 2014/0229894), Ross et al (US 2015/0220525) and other prior art of record similarly fail to disclose or suggest the limitations “selecting a second media item from the pool based upon the first media item, wherein the first media item is represented in the computerized media recommendation system as a first vector, and the second media item is represented in the computerized media recommendation system as a second vector, and wherein the second media item is selected based on the second vector being closer to the first vector than any vector of any other media item in the pool” recited in the independent claims, particularly in the combination of steps/features required by Claims 1 and 11.
Therefore, for the reasons discussed above, it is concluded that the claimed subject matter, when considered, is allowable over the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173